DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Young Sun Kwon (Reg. No. 78,445) on 03/15/202.
The application has been amended as follows: 

Claim 14 is cancelled.
Claims 1-14 are amended as follows:

Regarding claim 1,
1.	(Currently Amended):  A three-dimensional (3D) image rendering method for a heads-up display (HUD) system comprising a 3D display apparatus and a catadioptric system, the 3D image rendering method comprising:
acquiring positions of both eyes of a user;
determining positions of optical images of the eyes by optically refracting or reflecting the acquired positions of the eyes, based on a focal point and an optical axis of the catadioptric system comprising a concave mirror or a convex lens, the optical images of the eyes comprising virtual viewpoints of the eyes;
determining a direction of a ray passing through a pixel included in a display panel included in the 3D display apparatus and an optical element of an optical layer included in the 3D display apparatus based on a virtual viewpoint of an eye, the direction of the ray comprising a direction in which a transmission path of the ray is extended toward a rear surface of the display panel; and
rendering an image to be displayed on the display panel to provide the user with a 3D image by determining a value of the pixel based on the determined direction of the ray and the determined positions of the optical images of the virtual viewpoints of the eyes,
wherein an optical path determined by an acquired position of the eye and a direction of a ray, extended toward a front surface of the display panel and refracted or reflected by the catadioptric system, passing through the pixel and the optical element corresponds to an optical path determined by a determined position of an optical image of the eye and the direction of the ray, extended toward the rear surface of the display panel, passing through the pixel and the optical element,
wherein the HUD system is implemented in a vehicle, and
wherein the catadioptric system is configured to receive rays of the rendered image, and adjust respective directions of the received rays such that rays exiting the catadioptric system reach the eyes of the user through a front side of the vehicle.

Regarding claim 2,
2.	(Previously Presented):  The 3D image rendering method of claim 1, wherein the rendering the image comprises:
determining sampling information for determining a pixel value, by comparing the optical images and the direction of the ray.

Regarding claim 3,
3.	(Previously Presented):  The 3D image rendering method of claim 1, wherein the determining the direction of the ray comprises:
determining rays passing through the pixel included in the display panel, based on the determined positions of the optical images; and
determining intersection points between the determined rays and the optical layer, the optical layer being a parallax barrier or a lenticular lens, and the display panel being interposed between the acquired positions of the eyes and the optical layer.

Regarding claim 4,
4.	(Previously presented):  The 3D image rendering method of claim 1, wherein the direction of the ray is determined further based on a first refractive index of a medium disposed between the display panel and the optical layer and a second refractive index of a medium disposed outside the 3D display apparatus.

Regarding claim 5,
5.	(Original):  The 3D image rendering method of claim 1, wherein the optical images are located behind the display panel.

Regarding claim 6,
6.	(Previously Presented):  The 3D image rendering method of claim 3, further comprising assigning the pixel value to the pixel, based on distances respectively between the determined intersection points and optical elements of the optical layer,
wherein the rendering comprises rendering the image, based on the assigned pixel value.

Regarding claim 7,
7.	(Original):  A non-transitory computer-readable storage medium storing a program for causing a processor to perform the method of claim 1.

Regarding claim 8,
8.	(Currently Amended):  A heads-up display (HUD) system comprising:
a three-dimensional (3D) display apparatus configured to display an image;
a catadioptric system comprising a concave mirror or a convex lens configured to magnify the image that is output by the 3D display apparatus, and transfer the magnified image to a user;
a processor configured to:
	acquire positions of both eyes of the user;
	determine positions of optical images of the eyes by optically reflecting or refracting the acquired positions of the eyes, based on a focal point of the catadioptric system, the optical images of the eyes comprising virtual viewpoints of the eyes;
	determine a direction of a ray passing through a pixel included in a display panel included in the 3D display apparatus and an optical element of an optical layer included in the 3D display apparatus based on the virtual viewpoints of the eyes, the direction of the ray comprising a direction in which a transmission path of the ray is extended toward a rear surface of the display panel; and
	render an image to be displayed on the display panel to provide the user with a 3D image, based on the determined direction of the ray and the determined positions of the optical images of the virtual viewpoints,
wherein an optical relationship between the acquired positions of the eyes and a projected location of the image corresponds to an optical relationship between the virtual viewpoints of the eyes and image,
wherein the HUD system is implemented in a vehicle, and
wherein the catadioptric system is further configured to receive rays of the rendered image, and adjust respective directions of the received rays such that rays exiting the catadioptric system reach the eyes of the user through a front side of the vehicle.

Regarding claim 9,
9.	(Previously Presented):  The HUD system of claim 8, wherein the processor is further configured to:
determine sampling information for determining a pixel value, by comparing the optical images and the direction of the ray.

Regarding claim 10,
10.	(Previously Presented):  The HUD system of claim 8, wherein, to determine the direction of the ray, the processor is configured to:
determine rays passing through the pixel included in the display panel, based on the determined positions of the optical images; and
determine intersection points between the determined rays and the optical layer, the optical layer being a parallax barrier or a lenticular lens, and the display panel being interposed between the acquired positions of the eyes and the optical layer.

Regarding claim 11,
11.	(Previously presented):  The HUD system of claim 8, wherein the direction of the ray is determined further based on a first refractive index of a medium disposed between the display panel and the optical layer and a second refractive index of a medium disposed outside the 3D display apparatus.

Regarding claim 12,
12.	(Previously Presented):  The HUD system of claim 10, wherein the processor is further configured to:
assign the pixel value to the pixel, based on distances respectively between the determined intersection points and optical elements of the optical layer; and
render the image, based on the assigned pixel value.

Regarding claim 13,
13.	(Currently Amended):  The method of claim 1, further comprising: displaying the rendered image on the display panel


Regarding claim 14,
14.	(Canceled) 

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 1 and 7-8, the closet prior art does not specifically teach or reasonably suggest wherein the HUD system is implemented in a vehicle, and wherein the catadioptric system is configured to receive rays of the rendered image, and adjust respective directions of the received rays such that rays exiting the catadioptric system reach the eyes of the user through a front side of the vehicle.  Dependent claims 2-6 and 9-13 are allowed for the reasons concerning the independent claims 1 and 7-8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        05/16/2022